
	
		I
		111th CONGRESS
		1st Session
		H. R. 313
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Cuellar
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11, United States Code, to establish a
		  priority for the payment of claims for duties paid to the United States by
		  licensed customs brokers and sureties on behalf of a debtor.
	
	
		1.Short titleThis Act may be cited as the
			 Customs Business Fairness Act of
			 2009.
		2.AmendmentSection 507(a) of title 11, United States
			 Code, is amended by adding at the end the following:
			
				(11)Eleventh, allowed unsecured claims of
				customs brokers (as defined in section 641 of the Tariff Act of 1930) and
				sureties (as provided in section 623 of the Tariff Act of 1930) for duties,
				taxes, or other charges paid to the United States Bureau of Customs and Border
				Protection on behalf of the debtor arising out of the importation of
				merchandise entered for consumption within one year before the date of the
				filing of the
				petition.
				.
		3.Effective date;
			 application of amendment
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendment made by this Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application of
			 amendmentThe amendment made by this Act shall apply only with
			 respect to cases commenced under title 11, United States Code, on or after the
			 date of the enactment of this Act.
			
